DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dina Halajian on 05/04/2022.

The application has been amended as follows: 
Claim 1:
	In line 2; delete [[the]] between “within” and “confines”
In line 14; replace [[causing]] after “and the shear forces” with --configured to induce--
In line 14; replace [[thereby rupturing cell walls in the blood sample]] with --, such that the acoustic standing waves are configured to rupture cell walls of a cell in the blood sample, and configured to release hemoglobin from within the cell.--
Claim 9:
	In line 3; delete [[the]] between “within” and “confines”
In line 15; replace [[causing]] after “and the shear forces” with --configured to induce--
In line 15; replace [[thereby rupturing cell walls in the blood sample]] with --, such that the acoustic standing waves are configured to rupture cell walls of a cell in the blood sample, and configured to release hemoglobin from within the cell.--
Claim 17:
	In line 3; delete [[the]] between “within” and “confines”
In the last line; insert --and the acoustic transducer configured to rupture cell walls of a cell in the blood sample, and configured to release hemoglobin from within the cell.--
Claim 18: 
In the last line; replace [[to lyse the blood cells within the whole blood sample within the microchannel of the sample vessel.]] with --, the ultrasonic acoustic waves rupturing cell walls of a blood cell in the whole blood sample, to release hemoglobin from within the blood cell.--
Claim 21:
	In line 2; insert --are programmed to-- after “of a controller”
In line 6; replace [[to lyse the blood cells within the whole blood sample]] with --and wherein the acoustic transducer is configured to rupture cell walls of a blood cell in the whole blood sample, such that the ultrasonic waves are configured to release hemoglobin from within the blood cell--
Claim 22:
	In line 2; delete [[the]] between “within” and “confines”
In the last line; replace [[being of sufficient magnitude to cause cavitation in the blood sample and thereby rupture cell walls in the blood sample.]] with --configured to induce cavitation in the blood sample, such that the acoustic standing waves are configured to rupture cell walls of a cell in the blood sample, and configured to release hemoglobin from with the cell.--

Reasons for Allowance
Claim(s) 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding instant claims 1-8 and 17-22:  The proposed claim amendment above enters language directed to how the claimed acoustic transducer(s) are configured to produce standing waves that rupture the cell walls of a cell in a blood sample in order to release hemoglobin via Examiner's answer; see above. Schafer discloses (para. [0002]) use of lysing cells via ultrasonic energy (abstract), wherein the cells are tissue cells from animals or humans (para. [0002]); however, the currently entered amendment above is directed to blood cells, which is not met by Schafer. The newly entered limitation above is seen to overcome the currently found reference(s) of Schafer and places the current instant claims in condition for allowance.
Regarding instant claims 9-16:  The instant claims recite an analyzer comprising a lysis device with an acoustic transducer attached to a sample vessel and an absorbance spectrophotometer having a transmitter and receiver; see instant claims.  The invention of Schafer (fig. 1-8 respectively) is silent regarding instant light analysis limitations and the invention of Laugharn et al. (para. [0050] and [0054] respectively) does not teach the specific absorbance spectrophotometer having a transmitter and receiver of the instant claims. With these points stated, it is the position of the Examiner that these instant claims are allowable over the inventions of Laugharn et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797